IN THE SUPREME COURT OF THE STATE OF NEVADA


MANUEL IGLESIAS; AND EDWARD                              No. 83157
MOFFLY,
Petitioners,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
                                                          FILED
CLARK; AND THE HONORABLE
NANCY L. ALLF, DISTRICT JUDGE,
Respondents,
  and
N5HYG, LLC; AND NEVADA 5, INC.,
Real Parties in Interest.

                         ORDER DENYING PETITION
           This is an original petition for a writ of prohibition, or in the
alternative, a writ of mandamus, challenging a district court order denying
a motion for partial judgment on the pleadings.
            Having considered the petition and its supporting
documentation, as well as the answer and reply, we are not persuaded that
our extraordinary and discretionary intervention is warranted. See Direct
Grading & Paving, LLC v. Eighth Judicial Dist. Court, 137 Nev., Adv. Op.
31, 491 P.3d 13, 17 (2021) (stating that the decision to entertain a writ
petition is solely within our discretion); Archon Corp. v. Eighth Judicial
Dist. Court, 133 Nev. 816, 821, 407 P.3d 702, 707 (2017) (stating that the
petitioner bears the burden of showing that writ relief is warranted).
Among other reasons, petitioners have not shown that an appeal from a
final judgment would be an inadequate legal remedy. See Pan v. Eighth




                                                                     .•
                     •
                                                     •
                  Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (observing
                  "that the right to appeal is generally an adequate legal remedy that
                  precludes writ relief' ); see also Walker v. Second Judicial Dist. Court, 136
                  Nev., Adv. Op. 80, 476 P.3d 1194, 1198 (2020) (A remedy does not fail to be
                  speedy and adequate, because, by pursuing it through the ordinary course
                  of law, more time probably would be consumed than in a mandamus
                  proceeding."). Accordingly, we
                              ORDER the petition DENIED.



                                                       • rjr/



                                          Hardesty


                                            ,   J.                                       J.
                  Stiglich                                      Herndon



                  cc:   Hon. Nancy L. Allf, District Judge
                        Hon. Linda M. Bell, Chief Judge
                        Kaplan Cottner
                        The Miller Law Firm, P.C.
                        Albright Stoddard Warnick & Albright
                        Lewis Roca Rothgerber Christie LLP/Las Vegas
                        Lemons, Grundy & Eisenberg
                        Eighth District Court Clerk




SUPREME COURT
      Of
    NEVADA                                              2
40) I947A 4004.